Citation Nr: 1521954	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  07-29 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to September 1966.  He had additional periods of service in the Army Reserves, to include active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) between April 1979 and December 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was remanded for additional development in June 2011, November 2013, April 2014, and August 2014.  The requested development in the November 2013, April 2014, and August 2014 Board remands, specifically regarding an aggravation opinion, was not substantially completed, and thus, the Board finds that further action to ensure compliance with the remands is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right leg disorder.  He was involved in an October 1979 motor vehicle accident that resulted in fractures to his right tibia and fibula.  The Veteran had subsequent periods of service in the Army Reserves, to include ACDUTRA and INACDUTRA, during which the he contends he underwent physical training, to include running, which aggravated right leg injury related to the accident.

As noted above, the Board remanded the instant claim multiple times, and in the three most recent remands, from November 2013, April 2014, and August 2014, the Board requested a medical opinion regarding the Veteran's claimed right leg disorder and any aggravation caused by his physical training requirements.  The medical evidence shows that the Veteran has current diagnoses, or pertinent notes, involving the right leg to include the following: deformity right leg with abnormal gait (October 1983 report of medical examination), some residuals from fractured leg, slight limp (May 1987 report of medical history), angular deformity, right tibia, with leg length discrepancy (May 1992 notes from B.O., M.D.), bilateral knee chondromalacia (March 2004 notes from orthopedic surgery KU), and right knee arthritis, healed comminuted tibia/fibula fracture (September 2012 VA examination report).

The Board notes that the Veteran was afforded VA examinations and/or opinions in November 2013, April 2014, and August 2014.  The August 2014 VA examiner opined that the Veteran's post-service employment resulted in greater stress to the Veteran's right leg than his training requirements.  However, that opinion does not preclude the possibility that the Veteran's training requirements, at least as likely as not, aggravated any right leg disorder.  None of the medical opinions of record sufficiently address whether or not the Veteran has any right leg disorder that may have been aggravated by service, to include physical training.  Thus, the Board finds that another VA opinion addressing any right leg disorder and whether it was aggravated by service, to include consideration of the Veteran's physical training, should be requested on remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes); Stegall, 11 Vet. App. at 268.

In light of the remand, relevant ongoing medical records, to include any private and VA medical records, should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Request updated VA treatment records.  Also, ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, both VA and private, who treated the Veteran for a right leg disorder.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  After associating any of the above records with the claims file, forward the Veteran's claims file to a VA examiner, with sufficient expertise to determine the nature and etiology of any currently present right leg disorder, preferably to the examiner who provided the August 2014 opinion.  The claims file must be made available to and reviewed by the examiner.

The examiner should opine as to whether any right leg disorder has been worsened beyond normal progression (aggravated) by service, to include the Veteran's physical training.  The examiner should explain the medical basis for the conclusions reached.

3.  After the development requested above has been completed to the extent possible, the RO should review the examination report to ensure that it is responsive to the remand directives.  If it does not comply with remand directives, corrective action should be taken.  See Stegall, 11 Vet. App at 268.

4.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, re-adjudicate the claim on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond thereto.  Then, return the case to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

